                                                                    3/26/2019
               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONT ANA
                          BUTTE DIVISION
2-BAR RANCH LIMITED
PARTNERSHIP, a Montana limited
partnership; BROKEN CIRCLE                    No. CV 18-33-BU-SEH
RANCH COMPANY, INC., a
Montana profit corporation; R BARN
RANCH, LLC, a Montana limited                 MEMORANDUM AND
liability corporation,                        ORDER

                          Plaintiffs,

vs.

UNITED STATES FOREST
SERVICE, an Agency of the United
States Department of Agriculture;
SONNY PERDUE, in his official
capacity as Secretary of the United
States Department of Agriculture;
VICTORIA CHRISTIANSEN, in her
official capacity as Interim Chief of the
Forest Service; LEANNE MARTEN,
in her official capacity as Regional
Forester for the Northern Region;
MELANY GLOSSA, in her official
capacity as Forest Supervisor for the
Beaverhead-Deerlodge National
Forest, State of Montana; CAMERON
RASOR, in his official capacity as
District Ranger for the Pinder Ranger
District in the Beaverhead-Deerlodge
National Forest,

                          Defendants.

                                        -1-
                                          Introduction

           This matter is before the Court on the parties'' cross-motions for summary

judgment. 2 Plaintiffs 2-Bar Ranch Limited Partnership ("Two Bar Ranch"),

Broken Circle Ranch Company, Inc. ("Broken Circle Ranch"), and R Bar N

Ranch, LLC ("R Bar N Ranch") (collectively "Plaintiffs") seek judicial review

under the Administrative Procedures Act ("APA") of a series of United States

Forest Service ("Forest Service") decisions concerning Plaintiffs' livestock

grazing operations on a grazing allotment in the Beaverhead-Deerlodge National

Forest. 3 Both motions are ripe for merit disposition.

                                          Background

I.     Management of Livestock Grazing Within the National Forest System

       The Forest Service administers the National Forest System's ("Forest

System") range resources under the Federal Land Policy and Management Act of



       1
          The Federal Defendants are the United States Forest Service; Sonny Perdue, in his
official capacity as Secretary of the United States Department of Agriculture; Victoria
Christiansen, in her official capacity as Interim Chief of the Forest Service; Leanne Marten, in
her official capacity as Regional Forester for the Northern Region; Melany Glossa, in her official
capacity as Forest Supervisor for the Beaverhead-Deerlodge National Forest, State of Montana;
and Cameron Rasor, in his official capacity as District Ranger for the Pintler Ranger District in
the Beaverhead-Deerlodge National Forest. Doc. 16 at I.
       2
           Docs. 62 and 66.
       3
           See Doc. 16 at 43-56.

                                               -2-
 1976 ("FLPMA") 4 and the National Forest Management Act ("NFMA") 5 through

the development of land and resource management plans ("forest plans") for each

national forest unit. 6 FLPMA authorizes livestock grazing on specified allotments 7

within the Forest System. 8

              Individual livestock grazing operations are managed by site-specific: (1)

grazing permits; (2) allotment management plans ("AMPs"); and (3) annual

operating instructions ("AOis"). 9 A grazing permit (a) authorizes a permittee to

graze cattle within a national forest, 10 (b) identifies the allotment, and ( c) specifies

the number, kind, and class of livestock permitted and identifies the period of
     11
use. An AMP prescribes the manner in which grazing operations may be




          4
               43 U.S.C. §§ 1701-87 (2018).
          5
               16 u.s.c. §§ 1600-14 (2018).
          6
       See 16 U.S.C. § 1604(a) (2018); 36 C.F.R. § 222. J(a) (2019); Buckingham v. Sec '.Y of
US. Dep 't ofAgric., 603 F.3d 1073, 1076 (9th Cir. 201 0)(citation omitted).
          7
        "An allotment is a designated area ofland available for livestock grazing." 36 C.F.R. §
222.l(b)(l) (2019).
          8
      See Or. Nat. Desert Ass 'n v. US. Forest Serv., 465 F.3d 977, 980 (9th Cir. 2006)
("ONDA").
          9
               See ONDA, 465 F.3d at 979 (citations omitted).
          10
               See 36 C.F.R. § 222.l(b)(5) (2019).
          11
               ONDA, 465 F.3d at 980 (citing 36 C.F.R. §§ 222.1-222.4; 43 U.S.C. § 1752).

                                                     -3-
conducted on a specific allotment through long-term goals and objectives. 12 An

AOI issued at the beginning of each grazing season seeks to implement long-term

grazing directives through annual instructions for the permittee. 13 The grazing

permit incorporates an allotment's AMP and the AOI for each grazing season. 14

      All site-specific actions-grazing permits, AMPs, and AOis-must be

consistent with the applicable forest plan. 15 If a new forest plan is created or an

existing plan is revised, pre-existing site-specific actions must be revised to

comply with the new or revised plan. 16

II.   Livestock Grazing on the Dry Cottonwood Allotment

      The Dry Cottonwood Allotment is located in the Beaverhead-Deerlodge

National Forest west of the Continental Divide in Southwest Montana. 17 It was

administered as a part of the Deerlodge National Forest before being included in

the Beaverhead-Deerlodge National Forest in 1996. 18


      12
           See 43 U.S.C. § 1702(k)(l)-{3) (2018).
      13
           See ONDA, 465 F.3d at 980.
      14
           See ONDA, 465 F.3d at 980; Buckingham, 603 F.3d at 1077.
      15
           See 16 U.S.C. § 1604(i) (2018); Buckingham, 603 F.3d at 1077 (citation omitted).
      16
           See 16 U.S.C. § l 604(i).
      17
           See Doc. 47-9 at 5.
      18
           See Doc. 47-9 at 17.

                                               -4-
      The Forest Service promulgated a new forest plan for the Deerlodge

National Forest in 1987 (" 1987 Plan") to guide the management of resources and

activities within the forest. 19 It established, inter alia, new management directives

for livestock grazing in riparian areas to protect riparian resources, 20 including

limitations on the grazing of riparian vegetation, commonly referred to as

"allowable use levels" ("AULs"). 21

      The 1987 Plan was amended in 1995 to provide greater protections for

native fish populations and habitat, including new objectives and standards for

riparian areas. 22 The Interim Riparian Mitigation Measures, Deerlodge National

Forest, September 14, 1995 implemented revised AULs for grazing in riparian

areas ("1995 AULs") that focused on four measurements of grazing utilization:

stream bank disturbance, stubble height, woody utilization, and forage

utilization. 23 The 1995 AULs were amended in 1997 to provide permittees

flexibility in complying with the AUL limitations (" I 997 AULs"). 24

      19
           See Doc. 46-19 at 9.
      20
           See Doc. 46-19 at 13, 40.
      21
           See Doc. 46-19 at 40.
      22
           See Docs. 47-1 at 2, 7 and 47-3 at 6.
      23
           See Doc. 47-9 at 39, 41.
      24
           See Doc. 48-1 at 3--4.

                                                   -5-
       An Environmental Assessment ("EA") of livestock grazing on the Dry

Cottonwood Allotment was conducted in November 1995. 25 A Decision Notice

and Finding of No Significant Impact was issued, which permitted continued

livestock grazing on the allotment on the condition that permittees comply with

the 1995 AULs. 26

      The Deerlodge and Beaverhead forests were combined in 1996 to create the

Beaverhead-Deerlodge National Forest. 27 Management of each forest was

continued under its respective forest plan-the 1986 Beaverhead Forest Plan and

the 1987 Deerlodge Forest Plan28-until 2009 when a new forest plan for the

consolidated forest was issued ("2009 Forest Plan"). 29

      The 2009 Forest Plan established new "desired conditions, goals, objectives

and standards" for the Beaverhead-Deerlodge National Forest. 30 New management

directives for livestock grazing, including Interim Livestock Grazing Standards




      25
           See Doc. 47-9 at 4.
      26
           See Doc. 47-29 at I.
      27
           See Doc. 47-3 at 6.
      28
           See Doc. 47-3 at 6.
      29
           See Doc. 47-6 at 1, 9.
      30
           See Doc. 47-6 at 19.

                                        -6-
("2009 Interim Standards")31 that prescribed new AULs for grazing in riparian

areas, were implemented. 32 The 2009 Interim Standards were limited to allotments

"lacking riparian management objectives and guides designed specifically for that

allotment." 33

III.   Plaintiffs' Livestock Grazing Operations on the Dry Cottonwood
       Allotment

       The first of Plaintiffs' ten-year term grazing permits for the Dry

Cottonwood Allotment was issued to Two Bar Ranch in 1996. 34 That permit

incorporated and attached the 1995 AULs. 35 R Bar N Ranch and Broken Circle

Ranch first obtained grazing permits for the Dry Cottonwood Allotment in 2004

and 2006, respectively. 36

       Renewed permits were issued to Plaintiffs between 2006 and 2016. 37 All




       31
            See Doc. 47-6 at 33-35.
       32
            See Doc. 47-6 at 34.
       33
            Doc. 47-6 at 33.
       34
            See Doc. 32-5 at 1.
       35
            See Doc. 32-5 at 6, 8-10.
       36
            See Docs. 35-5 at 1 and 38-9 at I.
       37
            See Docs. 33-1, 34-8, 36-9, and 39-11.

                                                 -7-
permits issued after 1996 incorporated 38 and attached39 the 1997 AULs, and

included reference to, but did not attach, an "Allotment Management Plan for the

Dry Cottonwood Allotment, approved January 23, 1996." 40

        The Dry Cottonwood Allotment was inspected for compliance with the

terms and conditions of the grazing permits during the 2015, 2016, and 2017

grazing seasons. 41 In November 2016, Plaintiffs received a Notice of

Noncompliance from the Forest Service detailing violations of several

management objectives and standards, including the 1997 AULs. 42 A second

Notice of Noncompliance was issued in November 2017, which described

continued violations of the 1997 AULs. 43 After the second Notice of

Noncompliance was issued, the District Ranger suspended twenty percent of

Plaintiffs' permitted grazing privileges for the 2018 and 2019 grazing seasons. 44



       38
            See Docs. 33-1 at 7, 34-8 at 5, 35-5 at 7, 36-9 at 6, 38-9 at 8, and 39-11 at 5.
       39
            See Docs. 33-1 at 8-10, 34-8, 35-5 at 8-10, 36-9 at 7-10, 38-9 at 9-11, and 39-11 at
6-9.
       40
            Doc. 33-1 at 7; see Docs. 34-8 at 5, 35-5 at 7, 36-9 at 6, 38-9 at 8, and 39-11 at 5.
       41
            See Docs. 42-19 at 1-30, 42-21 at 1-2, 42-22 at 1-33, 42-23 at 1-11, and 43-1 at 1-2.
       42
            See Doc. 34-12 at 2-3.
       43
            See Doc. 34-17 at 1-2.
       44
            See Doc. 34-18 at 1-2.

                                                   -8-
IV.    Procedural History

       Plaintiffs appealed the twenty-percent suspension to the Forest Supervisor

on January 29, 2018, arguing in part that the 1997 AULs no longer applied to the

Dry Cottonwood Allotment, and had been replaced by the 2009 Interim Standards

upon issuance of the 2009 Forest Plan. 45 A "Responsive Statement"46 in support of

the suspension was filed with the Forest Supervisor by the District Ranger. 47

       The Forest Supervisor issued a "final administrative decision" ("Final

Administrative Decision") on April 18, 2018, which reversed the twenty-percent

suspension and reinstated Plaintiffs' full grazing privileges. 48 The Forest

Supervisor disagreed, however, with Plaintiffs' assertion that the 2009 Interim

Standards applied to the Dry Cottonwood Allotment, and found instead that the

1995 AULs applied to the allotment. The Forest Supervisor reasoned that the

Forest Service had selected the 1995 AULs as "site-specific" AULs for the Dry

Cottonwood Allotment in the Decision Notice from 1996 and in an undated AMP

(at times referred to in the administrative record as the "1996 AMP"), and



      45
           See Docs. 45-3 at 29-37, 45-4 at 29-37, and 45-5 at 29-37.
      46
           36 C.F.R. § 214.12(a) (2019).
      47
           See Doc. 46-4 at 1-16.
      48
           See Doc. 46-10 at 4.

                                               -9-
therefore the 2009 Interim Standards did not apply. 49

      Notwithstanding that the Forest Service had incorporated the 1997 AULs

into the terms and conditions of Plaintiffs' permits and had used them as a basis

for the 2016 and 2017 Notices of Noncompliance, the Forest Supervisor

determined that the 1997 AULs were an "unnecessary term" in the grazing

permits. 50 Accordingly, the April 18, 2018, Final Administrative Decision directed

the Forest Service to: (1) modify Plaintiffs' grazing permits to add the 1995 AULs,

remove the 1997 AULs, and add the undated AMP; and (2) replace the 2017

Notice of Noncompliance with a revised Notice of Noncompliance using the 1995

AULs. 51

       On May 14, 2018, the Forest Service issued a revised 2017 Notice of

Noncompliance to Plaintiffs. 52 Draft permit modifications that replaced the 1997

AULs with the 1995 AULs and added the undated AMP were proposed on May

24, 2018. 53 An AOI for the 2018 grazing season that instructed Plaintiffs to



      49
           Doc. 46-10 at 2.
      50
           Doc. 46-10 at 2.
      51
           See Doc. 46-10 at 4.
      52
           See Docs. 34-24 at 1-7, 37-14 at 1-7, and 40-10 at 1-7.
      53
           See Docs. 34-25 at 3, 37-15 at 3, and 40-11 at 3.

                                                -I 0-
comply with the 1995 AULs was issued in June 2018. 54

       On May 31, 2018, Plaintiffs filed suit in this Court, claiming that the Forest

Service's management of grazing operations on the Dry Cottonwood Allotment

violated the AP A, NFMA, FLPMA, and the National Environmental Policy Act
               55
("NEPA"). An Amended Complaint for Declaratory and Injunctive Relief was

filed on July 31, 2018, adding a claim that the Forest Service violated the APA

and the Equal Access to Justice Act ("EAJA") in denying an award of attorney's

fees incurred during the administrative appeal process. 56

      Plaintiffs moved for a preliminary injunction to enjoin the Forest Service

from enforcing the 1995 AULs on the Dry Cottonwood Allotment. 57 The motion

was denied. 58

      Cross-motions for summary judgment59 were filed and briefed. 60 A hearing

on the motions was held on March 25, 2019.


      54
           See Docs. 34-27 at 2-3, 37-17 at 2-3, and 40-12 at 2-3.
      55
           See Doc. 1 at 39-49.
      56
           See Doc. 16 at 52-54.
      57
           See Doc. 17 at 2-3.
      58
           See Doc. 50 at 10.
      59
           Docs. 62 and 66.
      60
           Docs. 63, 67, 68, and 70.

                                               -II-
                                      Standard of Review

        Judicial review of agency decisions under NFMA, FLPMA, and NEPA is

governed by the APA, 61 which directs the Court, upon review of the administrative

record, to "hold unlawful and set aside agency action, findings, and conclusions"

that are "arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law." 62 An action is arbitrary and capricious

                 only if the agency relied on factors Congress did not intend
                 it to consider, entirely failed to consider an important
                 aspect of the problem, or offered an explanation that runs
                 counter to the evidence before the agency or is so
                 implausible that it could not be ascribed to a difference in
                 view or the product of agency expertise. 63

       Review under the APA is narrow. 64 The reviewing court is "to engage in a

substantial inquiry" 65 to determine whether the agency made a '"clear error of

       61
          See Neighbors a/Cuddy Mountain v. Alexander, 303 F.3d 1059, 1065 (9th Cir. 2002);
Ctr. for Biological Diversity v. Veneman, 394 F.3d 1108, 1111 (9th Cir. 2005) (citation omitted).
       62
            5 U.S.C. § 706(2)(A) (2018).
       63
          Conservation Congress v. US. Forest Serv., 720 F.3d 1048, 1054 (9th Cir. 2013)
(quoting Lands Council v. McNair, 629 F.3d 1070, 1074 (9th Cir. 2010)); see Or. Nat. Res.
Council v. Thomas, 92 F.3d 792, 798 (9th Cir. 1996) ("Whether an agency has overlooked 'an
important aspect of the problem,' ... turns on what [the] relevant substantive statute makes
'important."' (quoting Motor Vehicle Mfrs. Ass'n a/US., Inc. v. State Farm Mut. Auto. Ins. Co.,
463 U.S. 29, 43 (1983))).
       64
         Native Vil!. ofPoint Hope v. Jewell, 740 F.3d 489,495 (9th Cir. 2014) (quoting Lands
Council v. McNair, 537 F.3d 981, 987 (9th Cir. 2008) (en bane)).
       65
          Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402,415 (1971), abrogated
on other grounds by Califano v. Sanders, 430 U.S. 99 (1977).

                                              -12-
judgment' that would render its action arbitrary and capricious," 66 but must "'not

substitute [its] judgment for that of the agency."' 67

           "Agencies are entitled to deference to their interpretation of their own

regulations, including Forest Plans," 68 unless "plainly inconsistent with the

regulation at issue." 69 The court must give "controlling weight" 70 to an agency's

interpretation "unless an 'alternative reading is compelled by the regulation's plain

language. "' 71

                                               Discussion

          Plaintiffs' Amended Complaint asserts that the Federal Defendants acted

arbitrarily and capriciously by: (1) finding that the 1995 AULs, rather than the

2009 Interim Standards, apply to the Dry Cottonwood Allotment in violation of

          66
          Lands Council, 537 F.3d at 993 (quoting Marsh v. Or. Natural Res. Council, 490 U.S.
360,378 (1989)); see Motor Vehicle Mfrs., 463 U.S. at 43 ("In reviewing [an agency's]
explanation, [a court] must 'consider whether the decision was based on a consideration of the
relevant factors and whether there has been a clear error of judgment."' (quoting Bowman
Transp. Inc. v. Ark.-Best Freight Sys., Inc., 419 U.S. 281,285 (1974))).
          67
               Native Viii. ofPoint Hope, 740 F.3d at 495 (quoting Lands Council, 537 F.3d at 987).
          68
           Native Ecosystems Council v. US. Forest Serv., 418 F.3d 953,960 (9th Cir. 2005)
(citations omitted); see Auer v. Robbins, 519 U.S. 452, 461 ( 1997).
          69
        Friends ofSoutheast's Future v. Morrison, 153 F.3d 1059, 1069 (9th Cir. 1998) (citing
Thomas Jefferson Univ. v. Shala/a, 512 U.S. 504,512 (1994)).
          70
               Bowles v. Seminole Rock & Sand Co., 325 U.S. 410,414 (1945); see Shala/a, 512 U.S.
at 512.
          71
               Shala/a, 512 U.S. at 512 (quoting Gardebring v. Jenkins, 485 U.S. 415,430 (1988)).

                                                   -13-
NFMA (Count 1); (2) incorporating the 1996 AMP into Plaintiffs' grazing permits

in violation ofNFMA, FLPMA, and NEPA (Counts 2, 3, and 4); (3) issuing the

2016 and 2017Notices of Noncompliance in violation of statutorily mandated

procedures and agency guidance (Counts 5 and 6); and (4) denying Plaintiffs'

request for attorney's fees incurred during the administrative appeal process in

violation of the EAJA (Count 7). 72

      Plaintiffs request, inter alia, that the Court: (1) reverse the Final

Administrative Decision's conclusion that the 1995 AULs and 1996 AMP apply to

the Dry Cottonwood Allotment; (2) instruct the Forest Service to apply the 2009

Interim Standards on remand; (3) set aside the portions of the 2018 AOI that

instruct compliance with the 1995 AULs and 1996 AMP; (4) invalidate the 2016

and revised Notices of Noncompliance; and (5) award Plaintiffs attorney's fees

incurred during the administrative appeal process. 73

I.    Jurisdictional Issues

      The Federal Defendants raised several of what are characterized as

jurisdictional issues-lack of standing, mootness, and an absence of final agency

action-as challenges to the claims asserted. Each will be addressed.


      72
           See Doc. 16 at 43-54.
      73
           See Docs. 16 at 54-56 and 63 at 21, 32.

                                               -14-
        A.         Article III Standing

        The Federal Defendants claim that Broken Circle Ranch lacks Article III

standing to bring Counts l through 6. 74 Two Bar Ranch's and R Bar N Ranch's

standing are not challenged. "As a general rule, in an injunctive case [a] court need

not address standing of each plaintiff if it concludes that one plaintiff has
              75
standing." Article III standing is established. The issue of standing by Broken

Circle Ranch requires no further address or resolution.

        B.         Mootness

        The Federal Defendants argue that all claims challenging the 2018 AOis are

moot and should be dismissed because the 2018 AOIs "lost all ongoing force and

effect ... when the 2018 grazing season ended." 76 "Generally, an action is mooted

when the issues presented are no longer live and therefore the parties lack a legally

cognizable interest for which the courts can grant a remedy." 77 However, "where

the violation complained of may have caused continuing harm and where the court

can still act to remedy such harm by limiting its future adverse effects, the parties

       74
            See Doc. 67 at 20.
       15
         Nat'/ Ass'n ofOptometrists & Opticians LensCrafters, Inc. v. Brown, 567 F.3d 521,
523 (9th Cir. 2009) (citing Preminger v. Peake, 552 F.3d 757, 764 (9th Cir. 2008)).
       76
            Doc. 67 at 20-21.
       77
        Alaska Ctr. for the Env 't v. US. Forest Serv., 189 F.3d 851, 854 (9th Cir. 1999) (citing
Murphy v. Hunt, 455 U.S. 478,481 (1982)).

                                              -15-
clearly retain a legally cognizable interest in the outcome." 78

        Although the 2018 grazing season has ended, the 2018 AO Is still have

"force and effect" and continue to have the potential to adversely affect Plaintiffs.

For example, in 2016 and 2017, the Forest Service issued Notices of

Noncompliance and a suspension of grazing privileges based on violations of the

2016 and 2017 AOis after the grazing seasons had ended. 79 Claims grounded in

the 2018 AOis are not moot.

        C.       "Final Agency Action"

       The Federal Defendants further assert that all claims based on the 2016 and

revised 2017 Notices of Noncompliance should be dismissed because they do not

constitute "final agency action" reviewable under the APA. "For agency action to

be 'final'," it must: (1) "mark the 'consummation' of the agency's decisionmaking

process"; and (2) "be one by which 'rights or obligations have been determined,'

or from which 'legal consequences will flow. "' 80 Agency action is not final if it

only affects the plaintiff"adversely on the contingency of future administrative



       78
            Nw. Envtl. Def Ctr. v. Gordon, 849 F.2d 1241, 1245 (9th Cir. 1988).
       79
            See Docs. 34-12 at 2-3 and 34-17 at 1-2.
       80
         Bennett v. Spear, 520 U.S. 154, 177-78 (1997) (quoting Chi. & S. Air Lines, Inc. v.
Waterman S.S. Corp., 333 U.S. 103, 113 (1948); Port ofBos. Marine Terminal Ass'n v.
Rederiaktiebolaget Transatlantic, 400 U.S. 62, 71 (1970)).

                                                -16-
action," 81 or is merely "interlocutory [in] nature." 82 "A preliminary, procedural, or

intermediate agency action or ruling not directly reviewable" may be reviewed

under the APA "on the review of the final agency action," 83 if the plaintiff has

exhausted his administrative remedies. 84 A plaintiff must challenge a final agency

action "to obtain judicial review under the APA." 85

       The twenty-percent suspension of Plaintiffs' grazing privileges was

grounded in the 2016 and 2017 Notices ofNoncompliance. 86 Plaintiffs appealed

this decision, including the Notices ofNoncompliance, 87 to the Forest

Supervisor, 88 who then issued the Final Administrative Decision. 89 Plaintiffs now

seek judicial review of the Final Administrative Decision and the intermediate

actions preceding it. The Court has subject matter jurisdiction to review both

       81
          Jama v. Dep't of Homeland Sec., 760 F.3d 490,496 (6th Cir. 2014) (quoting Rochester
Tel. Corp. v. United States, 307 U.S. 125, 130 (1939)).
       82
            Bennett, 520 U.S. at 178.
       83
            5 u .s.c. § 704 (2018).
       84
         See United States v. Backlund, 689 F.3d 986, 998-99 (9th Cir. 2012) (citing 5 U.S.C.
§§ 702, 704).
       85
            ONDA, 465 F.3d at 982 (citing 5 U.S.C. § 704).
       86
            See Docs. 34-18 at 1-2, 37-6 at 1-2, and40-1 at 1-2.
       87
            See Docs. 45-3 at 21, 25, 45-4 at 21, 25, and 45-5 at 21, 25.
       88
            See Docs. 45-3 at 1, 45-4 at 1, and 45-5 at I.
       89
            See Doc. 46-10.

                                                  -17-
Notices of Noncompliance.

II.    Plaintiffs' Claims under the APA, NFMA, FLPMA, and NEPA

       Agency actions challenged in this case-the Final Administrative

Decision's application of the 1995 AULs and 1996 AMP to the Dry Cottonwood

Allotment, the 2016 and 2017 Notices of Noncompliance, and the 2018 AOI-are

all grounded in a fundamental finding of the Forest Service: that the 2009 Interim

Standards did not replace all previously applicable AULs on the Dry Cottonwood

Allotment. Whether this finding was arbitrary and capricious will determine

whether the challenged actions survive review.

       Plaintiffs argue that the 2009 Interim Standards "superseded" the 1995 and

1997 AULs as applicable to the Dry Cottonwood Allotment, and that all Forest

Service actions applying the earlier AULs are, in this case, invalid. 90 The Federal

Defendants contend, although somewhat inconsistently,9 1 that the 2009 Forest Plan

subsumed the 1995 AULs as applied to the Dry Cottonwood Allotment, and, as a




       90
            Doc. 63 at 20-21.
       91
         During the hearing on Plaintiffs' motion for preliminary injunction, counsel for the
Federal Defendants made clear that it is their position that the 1997 AULs governed grazing on
the Dry Cottonwood Allotment. See Doc. 49 at 46:14--48:11. However, in briefing on the cross-
motions for summary judgment, the Federal Defendants argued that the 1995 AULs and the 1996
AMP survived the 2009 Forest Plan and continue to govern grazing on the Dry Cottonwood
Allotment. See Doc. 67 at 37--47.

                                             -18-
consequence, application of the 1995 AULs is permissible. 92

        Under NFMA, all grazing permits, AMPs, and AOis must comply with the

applicable forest plan, 93 and when a new forest plan is created, all inconsistent pre-

existing site-specific actions must "be revised as soon as practicable."94 Failure to

comply with a forest plan violates NFMA. 95

        The 2009 Forest Plan governs management of the Beaverhead-Deerlodge

National Forest. 96 It establishes "desired conditions, goals, objectives and

        92
             See Doc. 67 at 45-4 7.
       93
           See 16 U.S.C. § 1604(i) (2018) ("Resource plans and permits, contracts, and other
 instruments for the use and occupancy of National Forest System lands shall be consistent with
the land management plans."); 36 C.F.R. § 219.15(d) (2019) ("Every project and activity must be
consistent with the applicable plan components."); Neighbors of Cuddy Mountain v. US. Forest
Serv.,137 F.3d 1372, 1377 (9th Cir. 1998) (citations omitted) ("Pursuant to the NFMA, the
Forest Service must demonstrate that a site-specific project would be consistent with the land
resource management plan of the entire forest."); Alexander, 303 F.3d at 1061-62 (internal
citations omitted) ("The Forest Service is then required to ensure that the forest is managed in
compliance with the forest plan. Specific projects, ... must be analyzed by the Forest Service
and the analysis must show that each project is consistent with the plan."); Idaho Sporting
Congress, Inc. v. Rittenhouse, 305 F.3d 957,962 (9th Cir. 2002) ("[A]ll management activities
undertaken by the Forest Service must comply with the forest plan."); Native Ecosystems
Council, 418 F.3d at 961 (citations omitted) ("As NFMA makes plain, '[r]esource plans, permits,
contracts, and other instruments for the use and occupancy of National Forest System lands shall
be consistent with the land management plans."' (quoting 16 U.S.C. § 1604(i))); All.for the Wild
Rockies v. U.S. Forest Serv., 907 F.3d 1105, 1109 (9th Cir. 2018) ( citations omitted)
("Site-specific projects and activities must be consistent with an approved forest plan."); Friends
of Southeast's Future, 153 F.3d at 1070-71 (finding "that the Forest Service violated NFMA by
failing to make [a] proposed timber sale consistent with the procedural provisions of the"
applicable Forest Plan).
       94
             16 U.S.C. § 1604(i).
       95
             See Native Ecosystems Council, 418 F .3d at 961; see cases cited supra note 98.
       96
             See Doc. 47-6 at I.

                                                  -19-
standards that apply forestwide." 97

       The forest-wide standards in the 2009 Forest Plan include the 2009 Interim

Standards for livestock grazing, 98 which "apply to livestock grazing operations

unless or until specific long-term objectives, prescriptions, or [AULs] have been

designed through individual resource management plans or site-specific NEPA

decisions; [e.g.], revised [AMPs] or Wilderness management plans." 99 The 2009

Forest Plan further states that the 2009 Interim Standards apply to any allotment

with an AMP "lacking riparian management objectives and guides designed

specifically for that allotment."too

      The 2009 Interim Standards apply to all grazing allotments without AULs

"designed specifically for" that allotment. The phrase "designed specifically for"

focuses upon a pivotal issue in this case: whether previously applicable AULs for

the Dry Cottonwood Allotment were replaced by the 2009 Interim Standards.

      The plain meaning of the phrase "designed specifically for" is descriptive of

that which was conceived or devised with a view towards or a purpose for a



      97
            Doc. 47-6 at 19.
      98
            See Doc. 47-6 at 33.
      99
            Doc. 47-6 at 33.
      100
            Doc. 47-6 at 33.

                                       -20-
particular object or cause. 101 In the context of the 2009 Forest Plan, application of

the phrase required that the 2009 Interim Standards apply to an allotment unless

AULs were originally created for the purpose of managing grazing in riparian

areas on that particular allotment. In the Final Administrative Decision, the Forest

Supervisor interpreted the 2009 Forest Plan to require application of the 2009

Interim Standards unless AULs had been "clearly selected" for a particular

allotment by a site-specific action or NEPA decision. 102 She found that the

Decision Notice from 1996 satisfied this requirement. 103

        The Federal Defendants endeavor to support the Forest Supervisor's

interpretation by asserting that under the 2009 Forest Plan, if the Forest Service

evaluated existing AULs "on a site-specific basis" for an allotment, the 2009

Interim Standards do not apply. 104 They argue that "while the 1995 [AULs] are not

        101
            The Oxford English Dictionary defines "design" to mean, inter alia, "to conceive,
devise, plan (something immaterial, as a scheme, system, programme, etc.)"; "specific" to mean,
inter a/ia, "[e]xactly named or indicated" or "particular"; and "for" to mean, inter alia, "[w]ith a
view to; with the object or purpose of." Design, Oxford English Dictionary,
http://www.oed.com/view/Entry/50841 ?rskey=wHDVv5&result=2&isAdvanced=false#eid (last
updated March 2012); Specific, Oxford English Dictionary,
http://www.oed.com/view/Entry/l 85999?rskey=JyOOUa&result=2&isAdvanced=false#eid (last
updated March 2012); For, Oxford English Dictionary,
http://www.oed.com/view/Entry/72761 ?rskey=ed7BJC&result=2&isAdvanced=false#eid (last
updated March 2012).
       102
              Doc. 46-10 at 2.
       103
              See Doc. 46-10 at 2.
       104
              Doc. 67 at 47.

                                                -21-
site-specific in themselves, they were analyzed as specifically applied to the Dry

Cottonwood [A]llotment in the 1995 EA and 1996 Decision [Notice]." 105

       The Forest Supervisor's interpretation of the 2009 Forest Plan is

inconsistent with the plan's plain language and is not deserving of deference. 106

The plan provides that the 2009 Interim Standards apply to an allotment without

AULs "designed specifically for" that particular allotment. The Federal

Defendants, in effect, inappropriately attempt to replace the phrase "designed

specifically for" with the phrase "applied specifically to."

       The 1995 AULs were not "designed specifically for" the Dry Cottonwood

Allotment. Rather they "were developed as an interim step to assist the [Deerlodge

National] Forest in maintaining or moving toward riparian desired conditions" 107

and were referred to in the establishing document as the "Deerlodge National

Forest Interim Riparian Mitigation Measures." 108 The establishing document

contains no mention or reference to the Dry Cottonwood Allotment or to any other

specific grazing allotment. Nothing in the administrative record supports a finding


       105
             Doc. 67 at 45.
       106
          See Shalala, 512 U.S. at 512 (quoting Gardebring, 485 U.S. at 430); Friends of
Southeast's Future, 153 F.3d at 1069 (citation omitted).
       107
             Doc. 47-9 at 39.
       108
             Doc. 47-9 at 41.

                                             -22-
that either the 1995 or the 1997 AULs were "designed specifically for" the Dry

 Cottonwood Allotment.

        The agency actions challenged in this case-the Final Administrative

Decision's application of the 1995 AULs and 1996 AMP to the Dry Cottonwood

Allotment, the 2016 and 2017 Notices of Noncompliance, and the 2018

AOI-applied either the 1995 or the 1997 AULs to the Dry Cottonwood

Allotment in contravention to the plain language of the 2009 Forest Plan. Those

actions, in so far as they rely on inapplicable AULs, were arbitrary and capricious

and in violation ofNFMA.

       If agency action is arbitrary and capricious and unsupported by the

administrative record, generally, the proper course is to vacate the action and

remand to the agency for further investigation or explanation. 109 "[R]emand[ing] a

case to an agency for decision of a matter" is particularly appropriate if a statute

places the matter "primarily in agency hands." 110

       109
           See Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985); Camp v. Pitts, 411
U.S. 138, 143 (1973) (citation omitted) ("If[an agency] finding is not sustainable on the
administrative record made, then the [agency's] decision must be vacated and the matter
remanded to him for further consideration."); A/sea Valley All. v. Dep 't ofCommerce, 358 F.3d
 1181, 1185 (9th Cir. 2004) (citations omitted) ("Although not without exception, vacatur of an
unlawful agency rule normally accompanies a remand."); Ca. Wilderness Coal. v. US. Dep 't of
Energy, 631 F.3d 1072, 1095 (9th Cir. 2011) (citation omitted) ("Similarly, where a regulation is
promulgated in violation of the APA and the violation is not harmless, the remedy is to invalidate
the regulation.").
       110
             INS. v. Orlando Ventura, 537 U.S. 12, 16 (2002).

                                               -23-
       The Forest Service is, as noted, entrusted with administering livestock

grazing within the Forest System under NFMA and FLPMA. 111                  '" [J]udicial


judgment cannot be made to do service for an administrative judgment,"' 112 and a

court ought not "'intrude upon the domain which Congress has exclusively

entrusted to an administrative agency."' 113 On remand, the Forest Service "can

bring its expertise to bear upon the matter; it can evaluate the evidence; it can

make an initial determination; and, in doing so, it can, through informed

discussion and analysis, help a court later determine whether its decision exceeds

the leeway that the law provides." 114

       It is both necessary and appropriate for the Court to remand this case to the

Forest Service to determine, consistent with this Memorandum, which site-specific

actions, documents, and AULs govern livestock grazing operations on the Dry

Cottonwood Allotment.

III.   Plaintiffs' EAJA Claim (Count 7)

       Plaintiffs claim that the Forest Service acted arbitrarily and capriciously and


       111
             See ONDA, 465 F.3d at 979; Buckingham, 603 F.3d at 1076.
       112
          Orlando Ventura, 537 U.S. at 16 (quoting Sec. and Exch. Comm 'n v. Chenery Corp.,
318 U.S. 80, 88 (1943)).

       JD    Orlando Ventura, 537 U.S. at 16 (quoting Chenery Corp., 318 U.S. at 88).
       114
             Orlando Ventura, 537 U.S. at 17.

                                                -24-
in violation of the EAJA in denying them an award of attorney's fees incurred in

the administrative appeal process. 115 That act, 5 U.S.C. § 504(a)(l), provides:

                An agency that conducts an adversary adjudication shall
                award, to a prevailing party other than the United States,
                fees and other expenses incurred by that party in
                connection with that proceeding, unless the adjudicative
                officer of the agency finds that the position of the agency
                was substantially justified or that special circumstances
                make an award unjust.

      It is undisputed that Plaintiffs prevailed in challenging the twenty-percent

suspension of grazing privileges, which the Final Administrative Decision

reversed. 116 Whether the administrative appeal process implicated the EAJA fee-

shifting provision depends upon whether the administrative appeal process was an

"adversary adjudication" and whether the Forest Service's position was

"substantially justified or that special circumstances ma[d]e an award unjust." 117

      The Forest Supervisor's decision to deny Plaintiffs' request for attorney's

fees was based on her finding that the administrative proceedings were "not an

'adjudication' under 5 U.S.C. [§] 554 to which EAJA applies," and that Forest

Service "regulations require parties to bear their own costs and expenses including


      115
            See Docs. 16 at 52-54 and 63 at 27-32.
      116
            See Doc. 46-10 at 4.
      117
            5 U.S.C. § 504(a)(l) (2018).

                                               -25-
attorney's fees." 118 The Forest Supervisor made no inquiry, however, into whether

the agency's position in the administrative proceedings was "substantially justified

or that special circumstances ma[d]e an award unjust."

      If an "agency has not considered all relevant factors, or if the reviewing

court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to

the agency for additional investigation or explanation." 119 Moreover, a court

should generally "remand a case to an agency for decision of a matter that statutes

place primarily in agency hands." 120

      The EAJA requires an agency to award attorney's fees to a prevailing party

in an adversary adjudication, "unless the adjudicative officer of the agency finds

that the position of the agency was substantially justified or that special

circumstances make an award unjust." 121 The question remains in this case as to

whether the administrative appeal process constituted an "adversary adjudication"

under 5 U.S.C. § 504(b)(l)(C). And since the Forest Supervisor has not fully

addressed whether the administrative appeal process in this case met all of the
      118
            Doc. 46-16 at I.
      119
            Fla. Power & Light, 470 U.S. at 744.
      120
            Orlando Ventura, 537 U.S. at 16.
      121
            5 U.S.C. § 504(a)(l) (2018) (emphasis added).

                                               -26-
requirements necessary to implicate the EAJA, address of the attorney's-fees issue

now would be both premature and inappropriate. 122

      As noted, the Forest Supervisor failed to consider whether "the position of

the agency was substantially justified or that special circumstances ma[ d]e an

award unjust" 123 in coming to her decision. The Court will not circumvent the

administrative process to answer a question that the statute directly places in the

hands of the Forest Supervisor. 124 Remand to the agency for resolution of this

question is necessary.

                                           Conclusion

      For the reasons stated above,

      ORDERED:

      1.        Plaintiffs' Motion for Summary Judgment 125 is GRANTED in part

and DENIED in part. The motion is GRANTED as to Plaintiffs' claims under the

APA and NFMA that the Forest Service acted arbitrarily and capriciously in

applying AULs to the Dry Cottonwood Allotment that did not comply with the

2009 Forest Plan. The motion is DENIED as to the balance of its claims.
      122
            See Fla. Power & Light, 470 U.S. at 744.
      123
            5 U.S.C. § 504(a)(l) (2018).
      124
            See Orlando Ventura, 537 U.S. at 16.
      125
            Doc. 62.

                                               -27-
      2.         The Federal Defendants' Cross Motion for Summary Judgment 126 is

DENIED.

      3.         The following actions of the Forest Service are VACATED: (i) the

Final Administrative Decision's finding that the 1995 AULs apply to the Dry

Cottonwood Allotment; (ii) the portions of the 2016 and revised 2017 Notices of

Noncompliance finding Plaintiffs in violation of the 1995 or 1997 AULs; (iii) the

1996 AMP as a term and condition of Plaintiffs' grazing permits; and (iv) the 2018

AOI's incorporation of the 1995 AULs.

      4.        The case is REMANDED to the Forest Service to: (i) determine,

consistent with this Memorandum, which site-specific actions, documents, and

AULs govern livestock grazing operations on the Dry Cottonwood Allotment; and

(ii) address the question, for the purpose of fully determining the applicability of

the EAJA to the administrative appeal proceedings in this case, whether the Forest

Service's position taken in the administrative proceedings was "substantially

justified or that special circumstances make an award unjust."

      DATED this       3J,-i,   ofM=h, 2019~a,,,,,,            f'/4-.JJ,,t,J-,,t,I
                                                 SAME. HADDON
                                                 United States District Judge

      126
            Doc. 66.

                                          -28-
